Office of Chief Counsel
Internal Revenue Service

memorandum
Number:
20042308F
Release Date: 6/4/04
CC:LM:HMT:CIN:1:POSTF-168001-03
JEKagy
date:
to:

from:

subject:

April 13, 2004
International Manager Carol Givens (HMT:LMSB:1731)
Attn: Robert Cozzarelli
JAMES E. KAGY, Senior Counsel (Large & Mid-Size Business)

TAXPAYER: Fair Market Value Method
This memorandum responds to your request for advice, dated
November 25, 2003, regarding the above referenced topic. This
writing may contain information protected by a privilege, such as
the attorney client privilege. Accordingly, any unauthorized
disclosure of this writing may have an adverse effect on the
assertion of an otherwise appropriate privilege. If disclosure
becomes necessary please contact this office for our views.

A
B
C
D
E
F
G
H
I
J
K

=
=
=
=
=
=
=
=
=
=
=

L
M
N
O

=
=
=
=

P

=

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

CC:LM:HMT:CIN:1:POSTF-168001-03

Q
R
TAXPAYER
Year 1
Year 2
Year 3
Date 1
Amount $A
Amount $B
Amount $C
Amount $D
Amount $E
Amount $F

=
=
=
=
=
=
=
=
=
=
=
=
=

Page 2

--------------------------------Issue

How is a greater-than-10-percent corporate partnership
interest valued for purposes of apportioning a partner’s interest
expense incurred outside of the partnership? (UIL 861.09-00)
Conclusion
In apportioning a partner’s non-partnership-incurred
interest expense under the FMV method, Treas. Reg. § 1.8619T(e)(2), in tandem with Treas. Reg. § 1.861-9T(h)(1)(ii),
requires a greater-than-10-percent corporate partner to look
through and take into account its proportionate share of the
gross assets of the partnership.
Facts
TAXPAYER is F, operating over G in the United States and
serving H American customers in parts of I states. Its service
territory covers J square miles in K. TAXPAYER=s U.S. customers
are served by one of the world=s largest L systems, consisting of
M and N. TAXPAYER's asset base also includes O, and more.
In Year 1, A, one of TAXPAYER’s wholly owned domestic
subsidiaries, acquired a P interest in B ("B"), an R corporation.
The other P interest in B was owned by E, an entity unrelated to
TAXPAYER. B, in turn, owned two R holding companies that
ultimately owned the stock of several R operating companies that
produce and sell Q in R. As is relevant here, during Year 1,
TAXPAYER elected to have B treated as a partnership pursuant to
Treas. Reg. § 301.7701-3. We are unaware of any reason why the
election to be treated as a partnership was not effective for

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 3

purposes of TAXPAYER’s Year 1, Year 2, and Year 3 consolidated
federal income tax returns.
TAXPAYER’s Year 1 through Year 3 tax years are currently
under audit by LMSB Examination. For those years, TAXPAYER
claimed foreign tax credits (FTC) in the amounts of Amount $A,
Amount $B and Amount $C, respectively. For each year, the
TAXPAYER attached a Form 1118, computing its allowable FTC, to
its consolidated federal income tax return. Schedule H, Part II
of the Form 1118 allows the computation of the interest expense
apportionment and contains the election to use either the fair
market value or tax book value method of apportionment. TAXPAYER
elected the fair market value (the “FMV”) method for each of the
years Year 1, Year 2, and Year 3.1
For purposes of the required allocation and apportionment of
interest expense under Treas. Reg. § 1.861-9T, TAXPAYER recorded
the amounts of Amount $D, Amount $E, and Amount $F as the fair
market value of its interest in B for the tax years Year 1, Year
2, and Year 3, respectively. Originally, the TAXPAYER had not
caused an appraisal of its assets, and in particular the B assets
to be made. However, when faced with the prospect of the Service
placing it on the tax book method, the TAXPAYER engaged C to
provide the valuation numbers. Recently, the TAXPAYER offered a
memorandum by C as support for its fair market values. The C
memorandum utilized values generated by a Date 1 study by D.
The D study had been commissioned by E (the other P owner in
B) to determine the fair market value of the total assets of B, a
value necessary for E to meet its tax compliance requirements
related to the FMV method of apportioning interest expense.
C started with the total fair market values determined by D,
but reduced the amounts by the debt for which B was liable.
After determining what amounts to the total equity in B, C

1

While TAXPAYER’s Year 3 Schedule H elected the tax book value,
TAXPAYER has stated that this was done in error and that the fair
market value method was also applied in Year 3. In any event,
once a taxpayer uses the fair market value method, the taxpayer
and all related persons must continue to use that method unless
expressly authorized by the Commissioner to change methods.
Temp. Treas. Reg. § 1.861-8T(c)(2). TAXPAYER has not been
authorized by the Commissioner to use the book value method for
its Year 3 tax year.

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 4

multiplied the total equity value by P to extract the TAXPAYER’s
P equity interest in B.
For purposes of this memorandum, we will assume that the
Service has accepted the valuation calculation conclusions
reached by the D report. At issue is how a greater-than-10percent corporate partnership interest is valued for purposes of
apportioning a partner’s interest expense incurred outside of the
partnership.
Analysis
Section 901 allows a credit for foreign income, war profits,
and excess profits taxes paid or deemed paid by qualifying
taxpayers that elect the foreign tax credit in lieu of a
deduction under section 164(a)(3). Section 904(a) limits a
taxpayer’s foreign tax credit to an amount equal to the precredit U.S. tax on the taxpayer foreign source taxable income.
Sections 861(b), 862(b), and 863(a) provide that taxable
income attributable to gross income from domestic or foreign
sources shall be determined by deducting the expenses, losses,
and other deductions properly apportioned or allocated thereto,
and a ratable part of any expenses, losses and other deductions
that cannot be definitely allocated to some item or class of
gross income. In the case of interest expense, as is relevant
here, section 864(e)(2) specifically requires that all
allocations and apportionments of interest expense be made on the
basis of assets, not gross income.
Under the asset method, interest expense is apportioned
between statutory and residual groupings of gross income (or
among statutory groupings) in proportion to the average total
values of the assets within each such grouping for the taxable
year. Treas. Reg. § 1.861-9T(g)(1)(i). For this purpose,
taxpayers may elect to value their assets based on their tax book
value or fair market value. Treas. Reg. § 1.861-8T(c)(2) and
l.861-9T(g)(1)(ii). The application of the FMV method of
valuation, as was elected here by the TAXPAYER, requires
recognition of a number of regulatory requirements:
First, Treas. Reg. § 1.861-9T(h)(1)(i) requires the taxpayer
to determine the aggregate value of its assets, including stock
in foreign subsidiaries or any other asset. In the case of a
publicly traded corporation, aggregate asset value is equal to
stock value increased by the liabilities of the taxpayer (owed to
unrelated persons) and its share of liabilities of related

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 5

persons owed to unrelated persons.2 In the case of non-publicly
traded corporations, aggregate asset value must be determined by
reference to the capitalization of corporate earnings in
accordance with the rules of Rev. Rul. 68-609.
Second, Treas. Reg. § 1.861-9T(h)(1)(ii) requires the
taxpayer to determine the value of all its tangible assets, and
its pro rata share of such assets held by related persons. For
this purpose, the value of stock in any corporation that is not a
related person must be determined under the rules of Treas. Reg.
§ 1.861-9T(h)(1)(i), except that no liabilities shall be taken
into account.
And third, Treas. Reg. § 1.861-9T(h)(4) generally provides
that the value of stock in a related person equals the sum of the
intangible asset value apportioned under (h)(2) to such related
person, plus the taxpayer’s share of tangible assets held by such
related person, less the taxpayer’s pro rata share of the related
person’s liabilities.
In applying those regulatory requirements to a partnership
interest, certain apportionment rules must be followed. Interest
expense incurred by a partnership must be apportioned under the
regime established by Treas. Reg. § 1.861-9T(e). In that regard,
Treas. Reg. § 1.861-9T(e) generally adopts an aggregate, or lookthrough, approach in apportioning a partner’s distributive share
of interest expense incurred by the partnership. Subsection
(e)(1) provides the general rule that a partner’s distributive
share of the interest expense of a partnership is considered
related to all income producing activities and assets of the
partner. Likewise, subsection (e)(2), in accordance with the
aggregate approach, requires that a corporate partner whose
interest in the partnership is 10 percent or more must apportion
its distributive share of partnership interest expense by
reference to the partner’s assets, including the partner’s pro
rata share of the partnership assets under the rules of Treas.
Reg. § 1.861-9T(f).
However, limited partners and corporate general partners
with a less-than-ten-percent partnership interest are excepted
from aggregate treatment. In cases involving less-than-10percent limited or general partners, subsection (e)(4) treats the
partnership as an entity for interest apportionment purposes.
Moreover, subsection (e)(4)(i) provides that a limited partner or
2

Treas. Reg. § 1.861-8T(c)(2) defines the term “related
persons“ to mean two or more persons in a relationship described
in section 267(b).

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 6

corporate general partner whose interest in the partnership is
less than 10 percent shall directly allocate its distributive
share of partnership interest expense to its distributive share
of partnership gross income. Subject to certain exceptions, such
a partner’s distributive share of foreign source income from the
partnership is generally treated as passive income. A partner’s
share of partnership interest expense, other than certain
interest expense directly allocated to specific partnership
property, is allocated among the relevant groupings of
partnership gross income solely on the basis of the partnership’s
relative gross income in each grouping. Finally, for purposes of
allocating other interest expense incurred directly by the
partner, subsection (e)(4)(ii) explicitly provides that the
relevant asset is the partner’s interest in the partnership,
rather than the partner’s share of the partnership assets.
It is important to recognize that the rules of Treas. Reg. §
1.861-9T(e)(4), requiring partnership-level allocations of
partnership interest expense for partners with small percentage
interests, is a rule of administrative convenience. That is,
less than-ten-percent interests are generally considered passive
portfolio investments. Generally, such partners have little or
no say-so in management or financing decisions of the
partnership. It will frequently be simpler and cheaper for these
partners to have the partnership compute a single allocation
based solely on partnership items.

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 7

Application
Here, the D report calculated the fair market value of the
assets of B. Nevertheless, the TAXPAYER, by proffering the C
memorandum, is suggesting that the asset which it was required to
value was the P interest in the B partnership, not the fair
market value of the partnership assets.
In that regard, on February 11, 2004, TAXPAYER provided its
position on this issue (see copy attached). According to
TAXPAYER:
In filing its US Federal income tax return, TAXPAYER took
the position that Treas. Reg. 1.861-9T(h) provides
authoritative guidance as to the procedures to apportion
interest expense under the fair market value method. It was
TAXPAYER’s position that, to the extent that 1.861-9T(h)
provides guidance for computational matters, this
regulation should control over other provisions (such as
Treas. Reg. 1.861-9T(e)). Treasury Regulation 1.861-9T(h)
affirmatively states that the apportionment should be based
on the aggregate fair market value of the assets of the
TAXPAYER and its pro rata share of assets held by related
persons. Because TAXPAYER does not own more than 50% in the
B partnership, B should not be treated as a related person
for purposes of these regulations (see below). Applying
the “10% rule” of Temp. Reg. § 1.861-9T(e)(2) to the B fact
pattern would result in a different computation than the
one that is seemingly prescribed by the authority of Treas.
Reg. 1.861-10T(h), which establishes a 50% and not a 10%
ownership threshold for determining whether the TAXPAYER
should use the FMV of its investment vs. the FMV of the
TAXPAYER’s distributive share of another entity’s assets
for interest apportionment.
Thus, as interpreted by the TAXPAYER, the language of the
regulation requires TAXPAYER to value its pro rata share of B’s
assets only if B is related to the TAXPAYER. The TAXPAYER argues
that since B is not related (as that term is defined) to
TAXPAYER, it cannot be required to reflect its pro rata share of
B’s assets as part of the its assets. Instead, TAXPAYER suggests
that its “asset” for purposes of Treas. Reg. § 1.861-9T(h)(1)(ii)
is its P interest in the B partnership.
We believe that the TAXPAYER’s interpretation of the
regulations is incorrect. In applying the FMV methodology, we
believe that minority interests held by the TAXPAYER, including a

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 8

ten-percent-corporate partnership interest, should be considered
a tangible asset under Treas. Reg. § 1.861-9T(h)(1)(ii). When
apportioning interest expense incurred by the partnership, Treas.
Reg. § 1.861-9T(e)(2) requires a 10 percent corporate partner to
apportion such interest on the basis of all its assets, including
its pro rata share of the partnership assets. Thus, in
apportioning its partnership-generated interest expense, Treas.
Reg. § 1.861-9T(e)(2) applies, in tandem with Treas. Reg. §
1.861-9T(h)(1)(ii), to require the ten percent corporate partner
to look through and take into account its proportionate share of
the gross assets of the partnership.
Although the regulations may not explicitly address whether
the section 1.861-9T(e)(2) gross asset rule applies for purposes
of apportioning the other interest expense of U.S. partner, the
policy of the FMV methodology and the treatment of partnerships
under the regulations indicate that the gross asset rule should
also apply in apportioning other (non-partnership incurred)
interest expense of a 10 percent corporate partner.
The FMV methodology is based on the premise that interest
expense is spread against all of the taxpayer’s income-generating
assets. Asset value is essentially a surrogate for a taxpayer’s
total income generating ability. Such valuation suggests that
tangible assets be valued on a gross, rather than a net basis.
Accordingly, from a FMV methodology standpoint, substantial
partnership interests should be included in the interest
apportionment process on a gross basis.
Treas. Reg. § 1.861-9T(h)(1)(ii) treats minority (less then
50 percent) interests in corporations as passive (dividend
paying) interests. The regulation generally values the stock
interest (using the capitalized earnings model) on a net or
equity basis. Similarly, Treas. Reg. § 1.861-9T(h)(4) also
values related party stock on a net-of-liabilities or equity
basis. Thus, in the case of corporations, asset look-through
generally does not occur below 80 percent ownership.
However, under the regulations, partnerships are treated
differently than corporations. Treas. Reg. § 1.861-9T(e)(1)
provides that look-through is the general rule. Treas. Reg. §
1.861-9T(e)(4), an exception to the general rule, applies the
entity (non-look through) approach to interests of a less-than10-percent partner. Thus, in the partnership area, the lookthrough occurs at the ten percent mark and above. Passive/equity
treatment occurs below the 10 percent cut off. Accordingly, in
valuing a ten-percent-or-more corporate partnership interest
under Treas. Reg. § 1.861-9T(h)(1)(ii), equity valuation should

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 9

not apply. Instead, such partner should look through to the
proportionate share of the gross assets of the partnership for
purposes of apportioning all interest expense.
Based upon the above analysis, we believe that when
apportioning a partner’s other (non-partnership-incurred)
interest expense under the FMV method, Treas. Reg. § 1.8619T(e)(2), operating in tandem with Treas. Reg. § 1.8619T(h)(1)(ii), requires a greater-than-10-percent corporate
partner to look through and take into account its proportionate
share of the gross assets of the partnership.
We have generated this opinion in light of the imminent
closing of the case to Appeals. Upon consideration of the issue
by Appeals, we suggest that this issue is one which would benefit
from a request for Technical Advice. If questions remain, or if
we may be of further assistance in this matter, please contact
the undersigned at your convenience.

RICHARD E. TROGOLO
Associate Area Counsel
(Large & Mid-Size Business)

By: _____________________________
JAMES E. KAGY
Senior Counsel
(Large & Mid-Size Business)

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 10

Attachment to POSTF-168001-03
TAXPAYER
NPA # I31
Subject:

Interest Expense Apportionment / Treatment of Partnerships in the FMV Election Context

The major issue is to assess whether or not the B partnership interest represents a tangible asset
and/or whether or not TAXPAYER should look through the partnership for purposes of applying
the FMV formula.
In filing its US Federal income tax return, TAXPAYER took the position that Treas. Reg. 1.8619T(h) provides authoritative guidance as to the procedures to apportion interest expense under
the fair market value method. It was TAXPAYER’s position that, to the extent that 1.861-9T(h)
provides guidance for computational matters, this regulation should control over other provisions
(such as Treas. Reg. 1.861-9T(e)). Treasury Regulation 1.861-9T(h) affirmatively states that the
apportionment should be based on the aggregate fair market value of the assets of the taxpayer
and its pro rata share of assets held by related persons. Because TAXPAYER does not own
more than 50% in the B partnership, B should not be treated as a related person for purposes of
these regulations (see below). Applying the “10% rule” of Temp. Reg. § 1.861-9T(e)(2) to the B
fact pattern would result in a different computation than the one that is seemingly prescribed by
the authority of Treas. Reg. 1.861-10T(h), which establishes a 50% and not a 10% ownership
threshold for determining whether the taxpayer should use the FMV of its investment vs. the
FMV of the taxpayer’s distributive share of another entity’s assets for interest apportionment.
1. B Not A Related Person Under the FMV Method Regulations
The essence and spirit of the fair market value regulations is to look through all related entities
and capture the underlying assets and income. Treasury Regulation §1.861-9T(h)(1) defines a
related person for the fair market value method by a cross reference to Treas. Reg. §1.8618T(c)(2). Treas. Reg. §1.861-8T(c)(2) defines the term ‘related person’ as two or more persons
in a relationship described in §267(b)(3). Whether a corporation is related to a partnership under
§267(b)(10), a person is considered to own the partnership interest directly by such person and
the partnership interest owned with the application of §267(b)(3). Section 267(b)(10) defines a
‘relationship’ as “(A) corporation and a partnership if the same persons own more than 50% in
value of the outstanding stock of the corporation, and (B) more than 50% of the capital interest,
or profits interest, in such partnership.”
Since TAXPAYER did not own an interest of more than 50% in the partnership in question, B
should not be considered a related person for purposes of applying the FMV election rules.
2. The Fungibility Concept (and Other Support for General
“Entity” Approach)
In accordance with section 864(e) and Temp. Treas. Reg. § 1.861-9T(a), the interest expense of a
consolidated group generally must be apportioned based on all of the assets held by the group,

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 11

using average tax book values of fair market values. 3 The statute proceeds from the assumption
that money is fungible, and therefore borrowings effectively fund all the of the taxpayer’s
assets.4 As the regulations explain:
The method of allocation and apportionment for interest . . . is based on the
approach that, in general, money is fungible and that interest expense is
attributable to all activities and property regardless of any specific purpose for
incurring an obligation on which interest is paid. . . . The fungibility approach
recognizes that all activities and property require funds and that management has a
great deal of flexibility as to the source and use of funds. When borrowing will
generally free other funds for other purposes, and [sic] it is reasonable under this
approach to attribute part of the cost of borrowing to such other purposes.
Consistent with the principles of fungibility, except as otherwise provided, the
aggregate of deductions for interest in all cases shall be considered related to all
income producing activities and assets of the taxpayer and, thus, allocable to all
the gross income which the assets of the taxpayer generate, have generated, or
could reasonably have been expected to generate.5
The preamble to the regulations reiterates that under the fungibility approach interest is to be
allocated based on the “assets of the taxpayer.”6
Under the interest apportionment rules, a “taxpayer” is defined to include an affiliated group of
corporations, which, in general, has the same meaning as that term is given in section 1504
except that section 936 corporations and certain directly or indirectly 80 percent controlled (as
measured by vote or value) domestic corporations are also included within the definition.7 Thus,
in accordance with the regulations under section 864(e), the fungibility concept does not go
beyond the “border” of a single taxpayer to, for example, less than 80 percent controlled
domestic corporations.
Under the fungibility theory, it seems to follow that indebtedness incurred by the TAXPAYER
Group is regarded as funding all Group assets, including TAXPAYER’s investment in B. In
contrast, the assets held by B would reflect not only the capital contributed by a partner but also
(i) the indebtedness incurred by B for which a partner may not have exposure, and (ii) the assets
purchased and contributed by other partners.
Therefore treating the outside partnership interest as the relevant asset for purposes of these rules
seems to be consistent with the fungibility concept.
3

Temp. Treas. Reg. § 1.861-9T(f)(1) and (g)(1).
H.R. Rep. No. 426, 99th Cong. 1st Sess. 372, 374, 377 (1985) (“1986 House
Report”), 1986-3 C.B. (Vol. 2) 372, 374, 377; S. Rep. No. 313, 99th Cong. 2nd
Sess. 344-45, 350 (1986) (“1986 Senate Report”), 1986-3 C.B. (Vol. 3) 344-45,
350; H.R. Conf. Rep. No. 841, 99th Cong. 2nd Sess. II-605 (1986) (“1986
Conference Report”), 1986-3 C.B. (Vol. 4) 605.
5
Temp. Treas. Reg. § 1.861-9T(a) (emphasis added).
6
T.D. 8228, 1988-2 C.B. 136, 137.
7
Temp. Treas. Reg. § 1.861-9T(a) and Treas. Reg. § 1.861-11(d)(1) and
(7).
4

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 12

REMARK: We also note that the treatment of the outside partnership interest as the relevant
asset for purposes of allocating interest expense incurred outside of the partnership is consistent
with the manner in which a foreign corporation’s own interest expense is allocated under the
branch profits tax rules. Under the branch profits tax rules finalized in 1996, the relevant asset is
the foreign corporation’s tax basis in a partnership interest, and not the gross assets of the
partnership. Treas. Reg. § 1.884-1(d)(3)(i); T.D. 8658, 1996-1 C.B. 161-62; T.D. 8657, 1996-1
C.B. 153. The branch profits rules, however, also adjust any foreign partner’s tax basis in a
partnership by an attributable portion of the partnership’s liabilities. No comparable rule or
adjustment applies under Temp. Treas. Reg. § 1.861-9T. Interest expense incurred directly by a
foreign partner in a partnership is generally excluded from the interest expense allocation rules of
section 864(e), with the allocation of such interest being governed solely by section 884. See
Temp. Treas. Reg. § 1.861-9T(e)(7).
Based on the above, the “entity” approach to partnerships for purposes of apportioning interest
expense to foreign source income seems to be consistent with the fungibility concept and with
other provisions in the Code, such as the manner in which a foreign corporation’s own interest
expense is allocated under the branch profits tax rules. Absent specific guidance to the contrary
(see below), TAXPAYER should follow the entity approach to partnerships in calculating the
amount of interest expense apportioned to foreign source income.
3. Application to TAXPAYER Group Interest Expense / No Guidance to Dictate Deviating
from the General Rule
The regulations contain an example showing how interest expense incurred outside the
partnership by a less than 10 percent corporate partner is to be apportioned. No guidance is
provided, however, for the apportionment of interest expense incurred outside of the partnership
the case of a greater than 10 percent corporate partner (as noted further below, guidance is
provided, however, for apportioning interest expense incurred inside the partnership in the case
of a more than 10 percent corporate partner). See Temp. Treas. Reg. § 1.861-9T(e)(6), Example
(iii) and (iv).
Therefore, in accordance with the plain language of Treas. Reg. § 1.861-9T(a) and (g), the assets
to be taken into account for apportionment purposes with respect to interest expense incurred
directly by the TAXPAYER Group should be those assets held directly by a taxpayer. Based on
the general rules described above, again for purposes of apportioning interest expense incurred
directly by the TAXPAYER Group, the “assets of the taxpayer” should include the FMV of
TAXPAYER’s partnership interest in B partnership.
4. Application to TAXPAYER’s Distributive Share of B Interest Expense / Guidance to Use
Aggregate Theory
As noted above, the interest expense apportionment rules under section 864(e) include special
rules applicable to partnerships. Those rules are limited in scope, however, and should not be
applicable to the interest expense directly incurred by a controlling corporate partner outside of

CC:LM:HMT:CIN:1:POSTF-168001-03

Page 13

the partnership.8
In relevant part, Temp. Treas. Reg. § 1.861-9T(e)(2) provides a special rule that requires a
corporate partner that directly or through section 318 attribution owns 10 percent or more of a
partnership to allocate its distributive share of a partnership’s interest expense on a combined
gross asset basis. Under this special rule, a partnership is treated as an “aggregate” in that the
corporate partner’s distributive share of partnership interest expense must be allocated based on
the sum of the average assets held directly by the partner and the partner’s pro rata share
(determined by reference to the partner’s interest in partnership income for the year) of the
average assets held by the partnership.9
This “aggregate” approach, however, by its explicit terms, is solely for purposes of allocating a
corporate partner’s distributive share of partnership interest expense.
This special rule should not be treated as overriding the general rule applicable to the allocation
of interest expense incurred directly by the partner for two main reasons. First, this special rule
is not consistent with the fungibility approach, according to which the interest expense incurred
directly by the corporate partner was for the purpose of funding the partner’s investment in the
partnership itself, not the assets held by the partnership. Second, if it was intended that a
corporate partner (such as TAXPAYER) be required to take into account the gross assets of a
partnership for purposes of allocating its non-partnership interest expense, Temp. Treas. Reg. §
1.861-9T(e)(2) would be superfluous, because no special rule would in fact then be needed for a
“10 percent or greater” corporate partner.
5. Conclusion
TAXPAYER believes its’ tax return position to be correct based on the positions outlined above.

8

See Temp. Treas. Reg. § 1.861-9T(e). Prior to the promulgation of Temp.
Treas. Reg. § 1.861-9T(e) in 1988, there were no special regulatory rules
applicable to the allocation of partnership interest expense or for
partnerships in general.
9
Temp. Treas. Reg. § 1.861-9T(e)(1) and (2). See T.D. 8228, 1988-2 C.B.
136, 138 (the special interest allocation rules of Temp. Treas. Reg. § 1.8619T(e)(2) are described as limited to the allocation of a corporate partner’s
distributive share of partnership interest expense).

